t c summary opinion united_states tax_court william a brown petitioner v commissioner of internal revenue respondent docket no 12119-07s filed date william a brown pro_se carrie l kleinjan for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to deduct certain claimed unreimbursed employee_expenses in excess of the amount allowed by respondent we hold that he is not is petitioner entitled to deduct certain claimed ex- penses for tax_return preparation we hold that he is not is petitioner entitled to deduct certain claimed attor- ney’s fees that he paid in connection with his divorce we hold that he is not background some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in west virginia from date to date vanalt electrical construction inc vanalt which was located in yeadon penn- sylvania yeadon employed petitioner as an electrical lineman during the year at issue vanalt was petitioner’s sole employer 2yeadon is several miles from the philadelphia international airport during petitioner performed work for vanalt at three different locations all of which were in the philadelphia pennsylvania philadelphia metropolitan area vanalt did not reimburse petitioner for any expenses that he paid during for lodging transportation and meals that was because the job sites at which petitioner worked for vanalt during that year were in the philadelphia metropolitan area where vanalt was located during petitioner owned a house petitioner’s west virginia house in burnsville west virginia that he had pur- chased in during petitioner did not reside in that house instead during that year petitioner’s then spouse from whom petitioner was estranged resided in petitioner’s west virginia house pursuant to a court order issued in connection with a divorce proceeding involving petitioner and his then spouse during petitioner paid expenses totaling dollar_figure with respect to petitioner’s west virginia house that consisted of dollar_figure for utilities and dollar_figure for certain telephone services during when he was not working for vanalt in the philadelphia metropolitan area petitioner resided in his par- ents’ home in an unidentified town or city in west virginia parents’ west virginia home during that year petitioner did not pay his parents any rent from date through at least date petitioner was a member of the red roof inns’ redicard rewards program redicard as of date and petitioner had earned big_number points and big_number points respectively on his redicard account petitioner electronically filed form_1040 u s individual_income_tax_return for his taxable_year return petitioner included as part of that return schedule a--itemized deductions schedule a in the schedule a petitioner claimed inter alia dollar_figure of job expenses and most other miscellaneous deductions job and miscellaneous expenses prior to the application of the two-percent floor imposed by sec_67 those claimed schedule a expenses consisted of unreimbursed employee_expenses unreimbursed employee_expenses of dollar_figure which included inter alia what petitioner described as a extra travel_expenses of dollar_figure and b form expenses of dollar_figure tax preparation fees tax preparation fees of dollar_figure and other expenses of dollar_figure which petitioner described as attorney spousal support 3the record includes certain pages of the hard copy of the return the record does not include page of that hard copy and therefore does not disclose whether a paid preparer prepared the return for petitioner as required petitioner included as part of his return form 2106-ez unreimbursed employee business_expenses form 2106-ez with respect to the dollar_figure of claimed unreimbursed employee_expenses that petitioner described in the schedule a as form expenses in the form 2106-ez petitioner claimed the following type of expense parking fees tolls and transportation1 travel2 busine sec_3 meals and entertainment4 amount dollar_figure big_number big_number big_number 1in the form 2106-ez the expense category parking fees tolls and transportation did not cover overnight travel or commuting to and from work 2in the form 2106-ez the expense category travel covered travel expense while away_from_home_overnight including lodging airplane car rental etc 3in the form 2106-ez the expense category business covered business_expenses not included in the expense categories vehicle travel and parking fees tolls and transporta- tion petitioner did not specify in the form 2106-ez the type s of business_expenses that he was claiming 4in calculating the dollar_figure of expenses for meals and enter- tainment petitioner claimed in the form 2106-ez total meal and entertainment_expenses of dollar_figure and reduced that total by percent as required by sec_274 respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year in that notice respondent disallowed the dollar_figure of job and miscellaneous expenses that petitioner claimed as a deduction in the schedule a after the reduction required by sec_67 discussion petitioner bears the burden of proving error in the determi- nations for his taxable_year that remain at issue see rule a 290_us_111 before turning to the issues presented we shall summarize certain principles applicable to those issues and evaluate certain evidence on which petitioner relies certain applicable principles deductions are strictly a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduc- tion claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred for the production or collec- tion of income sec_212 a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he satisfies the requirements of sec_7491 and on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 carrying_on_a_trade_or_business sec_162 including travel- ing expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest see 389_us_299 113_tc_106 a taxpayer generally is not allowed a deduction for personal living or family_expenses sec_262 in general_expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses see eg 326_us_465 see also sec_1_162-2 sec_1_262-1 income_tax regs 5if it is established that a taxpayer paid_or_incurred ordinary and necessary expenses in carrying on a trade or busi- ness and if sec_274 does not apply to such expenses we are generally permitted to estimate the amount of deductible expenses if we are convinced from the record that such expenses were paid_or_incurred by the taxpayer and that we have a basis upon which to make such an estimate 39_f2d_540 2d cir for certain kinds of expenses otherwise deductible under sec_162 such as business_expenses while traveling away from home and business_expenses relating to listed_property as defined in sec_280f a taxpayer must satisfy certain substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions in order for any of petitioner’s claimed expenses for travel and meals to be deductible such expenses must satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioner carries his burden of showing that such claimed expenses satisfy the requirements of sec_162 but fails to satisfy his burden of showing that such expenses satisfy the recordkeeping requirements of sec_274 peti- tioner will have failed to carry his burden of establishing that he is entitled to deduct such expenses regardless of any equi- ties involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioner from deducting expenditures otherwise allow- able under sec_162 for travel and meals unless he substantiates the requisite elements of each such expenditure or 6as pertinent here the term listed_property is defined in sec_280f to include any passenger_automobile unless excepted by sec_280f the exceptions listed in sec_280f do not apply here use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to any listed_property are a the amount of each separate expendi- ture with respect to such property and b the amount of each business use based on the appropriate measure eg mileage for automobiles of such property the time ie the date of the expenditure or use with respect to any such property and the business_purpose for an expenditure or use with respect to such property sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including expenditures relating to meals_and_lodging are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destination or locality of travel described by name of city or town or other similar designation and the business_purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date evaluation of certain evidence on which petitioner relies in order to satisfy his burden_of_proof in this case petitioner relies almost exclusively on his own testimony we 7according to petitioner he must rely on his own testimony to substantiate most of the deductions that he is claiming continued found that testimony to be in certain material respects general vague conclusory uncorroborated and or self-serving we are not required to and we shall not rely on petitioner’s testimony in order to establish his position with respect to any of the deductions that he is claiming see eg 87_tc_74 in order to satisfy his burden_of_proof in this case petitioner also relies on certain documentary_evidence which includes a letter from the business manager of vanalt vanalt letter and certain documents that pertain to petitioner’s redicard account redicard documents with respect to the vanalt letter that letter establishes that during vanalt did not reimburse petitioner for any expenses that he may have paid_or_incurred for lodging transportation and or meals because the job sites at which petitioner worked for vanalt during that year were in the philadelphia metropolitan area the vanalt letter does not establish the nature or the amount of any expenses that petitioner paid_or_incurred during with respect to the redicard documents those documents establish that as of date and petitioner had earned big_number points and big_number points respectively on his redicard account the redicard documents do not establish the continued because a fire destroyed many of the documents that he asserts would otherwise substantiate those deductions location of each red roof inn at which petitioner stayed during the number of nights that he stayed during that year at each of those inns or the amounts that he paid during that year to stay at each of those inns claimed unreimbursed employee_expenses it is petitioner’s position that prior to the application of the two-percent floor imposed by sec_67 he is entitled for his taxable_year to deduct the unreimbursed employee_expenses that he claimed in the schedule a and that remain at issue in this case according to petitioner he is entitled for that year to deduct the following travel_expenses of dollar_figure claimed travel_expenses expenses for meals and certain other unidentified items claimed meal expenses of dollar_figure expenses for parking and tolls of dollar_figure in excess of the amount allowed by respondent claimed parking and toll expenses and other business_expenses of dollar_figure claimed other business_expenses 8petitioner testified that the dollar_figure of expenses that he claimed for meals and entertainment in the form 2106-ez were for meals and stuff the record does not disclose the nature or the amount of the so-called stuff that petitioner may have included in that amount we turn first to petitioner’s claimed travel_expenses generally a taxpayer may not deduct the expenses of traveling to and living at the taxpayer’s place of employment commis- sioner v flowers u s pincite nonetheless such expenses may be deductible under sec_162 where paid_or_incurred away from home sec_162 or even if not paid_or_incurred away from home within the meaning of sec_162 where paid_or_incurred for business and not personal reasonsdollar_figure as we understand it petitioner contends that for purposes of sec_162 his home during was petitioner’s west virginia house in burnsville west virginia in which his then spouse resided and for which he was paying expenses conse- quently according to petitioner he paid expenses while travel- ing away from home within the meaning of that sectiondollar_figure respon- 9according to petitioner except for dollar_figure the claimed travel_expenses consist of certain expenses that he paid to stay overnight at red roof inns while working in the philadelphia area petitioner claims that the remaining dollar_figure of travel_expenses consists of certain extra travel_expenses as we understand it those extra travel_expenses consist of certain unidentified expenses that he paid for the maintenance of a vehicle that he used to travel to and from work 10see eg daiz v commissioner tcmemo_2002_192 epperson v commissioner tcmemo_1985_382 11petitioner acknowledges that during he did not reside in petitioner’s west virginia house according to petitioner during when he was not working for vanalt in the continued dent counters that for purposes of sec_162 petitioner’s home during was in the philadelphia metropolitan area ie petitioner’s place of employment in which he worked for vanalt throughout that year consequently according to respondent petitioner did not incur any expenses while traveling away from home within the meaning of that section for purposes of sec_162 the term ‘home’ means the vicinity of the taxpayer's principal place of employment and not where his personal_residence is located if such residence is located in a different place from his principal place of employ- ment 49_tc_557 the record establishes that during petitioner’s sole place of employment was in the philadelphia metropolitan area and not in burnsville west virginia on the record before us we find that petitioner has failed to carry his burden of estab- lishing that during his home for purposes of sec_162 was petitioner’s west virginia housedollar_figure on that re- cord we further find that petitioner has failed to carry his burden of establishing that his claimed travel_expenses were continued philadelphia metropolitan area he resided in his parents’ west virginia home 12see supra note on the record before us we also find that petitioner has failed to carry his burden of establishing that during petitioner’s home for purposes of sec_162 was his parents’ west virginia home incurred while he was away from home within the meaning of sec_162 although petitioner has failed to establish his claimed travel_expenses were incurred while he was away from home within the meaning of sec_162 as discussed above petitioner may nonetheless be entitled to deduct those claimed expenses under sec_162 if they were incurred for business and not personal reasons on the record before us we find that peti- tioner has failed to carry his burden of establishing that his claimed travel_expenses were incurred for business and not personal reasonsdollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction under sec_162 that he is claiming for travel expensesdollar_figure 13see eg daiz v commissioner supra epperson v commissioner supra 14assuming arguendo that petitioner had established the deductibility under sec_162 of his claimed travel_expenses he would still have to satisfy the requirements of sec_274 on the record before us we find that petitioner has failed to carry his burden of establishing all of the elements that he must prove in order to satisfy the requirements under sec_274 applicable to those claimed expenses see sec_1_274-5t temporary income_tax regs fed reg date we turn now to petitioner’s claimed meal expensesdollar_figure ex- penses paid_or_incurred for a taxpayer’s daily meals while the taxpayer is not away from home within the meaning of sec_162 generally are not deductible see 389_us_299 54_tc_1210 affd per curiam 435_f2d_1290 1st cir we have found that petitioner has failed to carry his burden of establishing that during his home for purposes of sec_162 was petitioner’s west virginia housedollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that his claimed meal expenses were incurred while he was away from home within the meaning of sec_162 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction under sec_162 that he is claiming for mealsdollar_figure 15see supra note 16see supra note 17assuming arguendo that petitioner had established the deductibility under sec_162 of his claimed meal expenses he would still have to satisfy the requirements of sec_274 on the record before us we find that petitioner has failed to carry his burden of establishing all of the elements that he must prove in order to satisfy the requirements under sec_274 continued we turn now to petitioner’s claimed parking and toll ex- penses on the record before us we find that for his taxable_year petitioner has failed to carry his burden of establish- ing that he paid petitioner’s claimed parking and toll expenses the amount of any such expenses and that such expenses are ordinary and necessary business_expenses under sec_162 on that record we further find that petitioner has failed to carry his burden of establishing that he is enti- tled for his taxable_year to the deduction under sec_162 that he is claiming for parking fees and tolls in excess of the amount allowed by respondent we turn finally to petitioner’s claimed other business_expenses according to petitioner he paid those expenses for inter alia certain clothing18 and certain tools for work on the record before us we find that for his taxable_year petitioner has failed to carry his burden of establishing continued applicable to the claimed meal and entertainment_expenses see sec_1_274-5t and temporary income_tax regs fed reg date 18with respect to any expenses that petitioner is claiming for clothing for work the costs of articles of clothing are deductible under sec_162 only if the clothing is required in the taxpayer’s employment is not suitable for general or per- sonal wear and is not worn for general or personal purposes 30_tc_757 except for petitioner’s general and vague testimony on which we are unwill- ing to rely the record is devoid of evidence relating to any clothing that petitioner may have purchased for work that he paid any expenses for certain clothing and certain tools for work the amounts of any such expenses and that such expenses are ordinary and necessary business_expenses under sec_162 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction under sec_162 that he is claiming for other business_expenses tax preparation fees it is petitioner’s position that he is entitled for his taxable_year to deduct dollar_figure for tax_return preparation fees on the record before us we find that for his taxable_year petitioner has failed to carry his burden of establishing that he paid any_tax return preparation fees and the amount of any such fees on that record we further find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he is claiming for tax_return preparation fees former spouse’s attorney’s fees as we understand it it is petitioner’s position that he is entitled for his taxable_year to deduct under sec_212 dollar_figure for attorney’s fees of his former spouse that he claims he paid pursuant to a court order in connection with their divorce generally attorney’s fees paid_by a taxpayer in connection with a divorce proceeding are not deductibledollar_figure sec_1_262-1 income_tax regs on the record before us we find that for his taxable_year petitioner has failed to carry his burden of establishing that he paid any attorney’s fees of his former spouse in connection with their divorce the amount of any such fees and that any such fees are deductible under sec_212 on that record we further find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he is claiming for attorney’s fees we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule sec_1_262-1 income_tax regs provides the follow- ing exception to the general_rule stated therein the part of an attorney’s fee in connection with a divorce legal_separation written separation agree- ment or a decree for support which are properly attributable to the production or collection of amounts includible in gross_income under sec_71 are deduct- ible by the person who receives amounts includible in gross_income under sec_71 under sec_212
